Pee Curiam.
The case of Winfield v. Erie Railroad Co., 88 N. J. L. 619, upon which the Supreme Court based its decision, was later overruled by the Supreme Court of the United States in Erie Railroad Co. v. Winfield, 244 U. S. 170; 61 L. Ed. *5061057. This decision is controlling and requires a reversal of the judgment of our Supreme Court, which is ordered accordingly.
For affirmance — ISTone.
For reversal — The Chancellor., Chief Justice, Swayze, Trenchard, Bergen, Black, Heppeni-ieimer, Williams, Taylor, JJ. 9.-